14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald Mack COFIELD, Petitioner.
No. 93-8075.
United States Court of Appeals,Fourth Circuit.
Submitted Dec. 16, 1883.Decided Jan. 24, 1994.

On Petition for Writ of Mandamus.
Ronald Mack Cofield, petitioner Pro Se.
PETITION DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Ronald Mack Cofield has filed a petition for writ of mandamus, or a writ of prohibition in the alternative, in this Court to compel the district court to expedite its consideration of his 28 U.S.C. Sec. 2241 (1988) petition.  Because the district court has now issued an opinion and final order denying his petition, Cofield's petition for extraordinary relief in this Court is moot.  Therefore, we dismiss the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DISMISSED.



*
 We grant Cofield leave to proceed in forma pauperis in this Court